Exhibit 10.10

 

 

AIRGAIN, INC. 2016 INCENTIVE AWARD PLAN

RESTRICTED STOCK Unit Grant Notice

Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2016
Incentive Award Plan (as amended from time to time, the “Plan”) of Airgain, Inc.
(the “Company”).

The Company hereby grants to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference.  

Participant:

 

Grant Date:

 

Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

 

 

By electronically accepting this document, Participant agrees to be bound by the
terms of this Grant Notice, the Plan and the Agreement.  Participant has
reviewed the Plan, this Grant Notice and the Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of the Plan, this Grant Notice and
the Agreement.  Participant has been provided with a copy or electronic access
to a copy of the prospectus for the Plan.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.

 

 

 

 

US-DOCS\105717025.1

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

Article I.
general

Award of RSUs

.  The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”).  Each RSU represents the
right to receive one Share, as set forth in this Agreement.  Participant will
have no right to the distribution of any Shares until the time (if ever) the
RSUs have vested.

Incorporation of Terms of Plan

.  The RSUs are subject to the terms and conditions set forth in this Agreement
and the Plan, which is incorporated herein by reference.  In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

Unsecured Promise

.  The RSUs will at all times prior to settlement represent an unsecured Company
obligation payable only from the Company’s general assets.

Article II.
VESTING; forfeiture AND SETTLEMENT

Vesting; Forfeiture

.  The RSUs will vest according to the vesting schedule in the Grant Notice (the
"Vesting Schedule"), except that any fraction of an RSU that would otherwise be
vested will be accumulated and will vest only when a whole RSU has
accumulated.  In the event of Participant’s Termination of Service for any
reason, all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company.  Unless and until
the RSUs have vested in accordance with the Vesting Schedule set forth in the
Grant Notice, Participant will have no right to any distribution with respect to
such RSUs.

 

Settlement

.

(a)RSUs will be paid in Shares as soon as administratively practicable after the
vesting of the applicable RSU, but in no event more than sixty (60) days after
the applicable vesting date.  Notwithstanding the foregoing, the Company may
delay any payment under this Agreement that the Company reasonably determines
would violate Applicable Law until the earliest date the Company reasonably
determines the making of the payment will not cause such a violation (in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the
Company reasonably believes the delay will not result in the imposition of
excise taxes under Section 409A.

(b)All distributions shall be made by the Company in the form of whole shares of
Common Stock.

(c)Neither the time nor form of distribution of Shares with respect to the RSUs
may be changed, except as may be permitted by the Administrator in accordance
with the Plan and Section 409A of the Code and the Treasury Regulations
thereunder.  

A-1

US-DOCS\105717025.1

--------------------------------------------------------------------------------

 

Article III.
TAXATION AND TAX WITHHOLDING

Representation

.  Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax consequences of this Award and the
transactions contemplated by the Grant Notice and this Agreement.  Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.

Tax Withholding

.  

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Award (provided, however,
that if Participant is subject to Section 16 of the Exchange Act at the time the
tax withholding obligation arises, the prior approval of the Administrator shall
be required for any election by the Company pursuant to this Section 3.2(a)).

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs.  Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the subsequent sale of Shares.  The Company and the Subsidiaries do not
commit and are under no obligation to structure the RSUs to reduce or eliminate
Participant’s tax liability.

Article IV.
other provisions

4.1Award Not Transferable. Without limiting the generality of any other
provision hereof, the Award shall be subject to the restrictions on
transferability set forth in Section 9.1 of the Plan.

Adjustments

.  Participant acknowledges that the RSUs and the Shares subject to the RSUs are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

Notices

.  Any notice to be given under the terms of this Agreement to the Company must
be in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number.  Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant at Participant’s
last known mailing address, email address or facsimile number in the Company’s
personnel files.  By a notice given pursuant to this Section, either party may
designate a different address for notices to be given to that party.  Any notice
will be deemed duly given when actually received, when sent by email, when sent
by certified mail (return receipt requested) and deposited with postage prepaid
in a post office or branch post office regularly maintained by the United States
Postal Service, when delivered by a nationally recognized express shipping
company or upon receipt of a facsimile transmission confirmation.

Titles

.  Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.

A-2

US-DOCS\105717025.1

--------------------------------------------------------------------------------

 

Conformity to Securities Laws

.  Participant acknowledges that the Plan, the Grant Notice and this Agreement
are intended to conform to the extent necessary with all Applicable Laws and, to
the extent Applicable Laws permit, will be deemed amended as necessary to
conform to Applicable Laws.

Successors and Assigns

.  The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

Limitations Applicable to Section 16 Persons

.  Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the RSUs will be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3) that are requirements for the
application of such exemptive rule.  To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

Entire Agreement

.  The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

Agreement Severable

.  In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

Limitation on Participant’s Rights

.  Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  Participant will have only the rights of a general unsecured creditor
of the Company with respect to amounts credited and benefits payable, if any,
with respect to the RSUs, and rights no greater than the right to receive the
Shares as a general unsecured creditor with respect to the RSUs, as and when
settled pursuant to the terms of this Agreement.

Not a Contract of Employment

.  Nothing in the Plan, the Grant Notice or this Agreement confers upon
Participant any right to continue in the employ or service of the Company or any
Subsidiary or interferes with or restricts in any way the rights of the Company
and its Subsidiaries, which rights are hereby expressly reserved, to discharge
or terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

Counterparts

.  The Grant Notice may be executed in one or more counterparts, including by
way of any electronic signature, subject to Applicable Law, each of which will
be deemed an original and all of which together will constitute one instrument.

4.12

Section 409A.

(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any

A-3

US-DOCS\105717025.1

--------------------------------------------------------------------------------

 

such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”).  The Administrator may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.

(b)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs hereunder shall be distributed to Participant no later than
the later of:  (A) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such RSUs are no longer subject to a
substantial risk of forfeiture, and (B) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such RSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

4.13

Governing Law. The provisions of the Plan and all Awards made thereunder,
including the RSUs, shall be governed by and interpreted in accordance with the
laws of the State of Delaware, disregarding choice-of-law principles of the law
of any state that would require the application of the laws of a jurisdiction
other than such state.

* * * * *

A-4

US-DOCS\105717025.1